Citation Nr: 0735847	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of a left knee injury with 
chondromalacia of patella.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1971 to June 
1980 and from June 1986 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied increased ratings 
claims for a bilateral feet disability and left knee 
chondromalacia. 

The Board notes that in a July 2003 letter, the veteran 
withdrew his original May 2003 request for an appeals hearing 
at the RO.  There is no further indication that the veteran 
or his representative have requested that the hearing be 
rescheduled, thus, the Board deems the veteran's request for 
a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2007).

In January 2005, the Board remanded the veteran's claims to 
the RO for additional evidentiary development.  In a 
September 2005 rating decision, the RO increased the 
evaluation for the veteran's bilateral feet disability to 20 
percent, effective June 21, 2005.  Following the RO's grant 
of increase, the appellant withdrew his claims for an 
increased rating for his service-connected bilateral feet 
disability in VA Form 21-4138 dated in November 2005.  The 
case has now been returned to the Board further appellate 
consideration.  


FINDING OF FACT

The veteran's post-operative residuals of a left knee injury 
with chondromalacia of patella is manifested by no more than 
range of motion from 0 degrees of extension to 125 degrees of 
flexion with pain and crepitus, but without ankylosis or 
objective findings of subluxation or instability.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for post-operative residuals of a left knee injury with 
chondromalacia of patella have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A July 2001 VA 
notice and duty to assist letter was sent to the veteran 
prior to the initial AOJ decision in this matter.  This 
letter informed the appellant of what VA would do or had 
done, what evidence he should provide, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claim, and asked him to provide any information in his 
possession.  The VA's duty to notify was further satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2005 that fully addressed 
all four notice elements and informed the appellant of what 
evidence was required to substantiate an increased ratings 
claim.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
AOJ readjudicated the case by way of a supplemental statement 
of the case issued in September 2005 after the notice was 
provided and the appellant was afforded ample time to 
respond.  See Mayfield, Supra.

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In compliance with the Board's 
January 2005 remand, a letter was sent asking the appellant 
to let VA know of any other evidence or information that the 
appellant thought might support the claim, to identify any 
medical treatment records or health care providers, and to 
send in any evidence in the appellant's possession that 
pertains to the claim.  The veteran responded with additional 
medical evidence and the AOJ obtained his VA outpatient 
treatment records from the Orlando VA Medical Center (VAMC).  
In June 2005, the veteran underwent a VA joints examination, 
where the VA examiner reviewed his claims file and provided 
the requested etiology opinion.  Given the above, the Board 
is not aware of the existence of additional relevant evidence 
in connection with the appellant's claim that VA has not 
sought.  In September 2005, the VA readjudicated the 
appellant's claim and issued a Supplemental Statement of the 
Case.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's January 2005 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased evaluation was granted on appeal.  
Since the veteran's increased ratings claim for 
chondromalacia of the left knee is being denied and a 
disability rating and an effective date will not be assigned; 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  Moreover, the appellant 
has not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, VA treatment records, VA examinations, and lay 
statements -- is adequate for determining whether the 
criteria for increased rating have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that an increased disability rating 
should be assigned for his chondromalacia of the left knee to 
reflect more accurately the severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Pursuant to Diagnostic Code 5010, arthritis due to trauma is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010 (2007).  In turn, degenerative or 
traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Under Diagnostic Codes 5260-5261, a maximum 30 percent rating 
is warranted for limitation of leg flexion when it is limited 
to 15 degrees; a 20 percent rating is warranted when it is 
limited to 30 degrees; a 10 percent rating is warranted when 
it is limited to 45 degrees; and a 0 percent (noncompensable) 
rating is warranted when it is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Correspondingly, a 20 percent rating is warranted when leg 
extension is limited to 15 degrees; a 10 percent rating is 
warranted when it is limited to 10 degrees; and a 
noncompensable rating is warranted when it is limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Standard 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  If the 
evidence shows compensable limitation of both flexion and 
extension, two separate disability ratings may be assigned.  
VAOPGCPREC 9-2004.

Under Diagnostic Code 5257, for impairment of the knee, 
involving recurrent subluxation or lateral instability, a 
maximum 30 percent rating is assigned for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. §  4.71a, 
Diagnostic Code 5257 (2007).  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2007).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

In support of his claim, the veteran underwent VA joints 
examinations in February 2002 and June 2005.  In February 
2002, the veteran complained of discomfort with his left knee 
and denied any signs or symptoms of instability.  Upon 
examination, the veteran's had full extension and 120 degrees 
of flexion for the left knee.  There was no instability or 
varus valgus stress or anteroposterior drawer.  McMurray's 
test produced negative results.  Further, there was no 
significant tenderness to palpation.  After reviewing the X-
ray reports and examining the veteran, the VA examiner 
diagnosed the veteran with chondromalacia of the left knee.  

VA outpatient treatment records between September 2003 and 
February 2005 reveal that the veteran walked with a limp, but 
was able to toe-heel walk and squat.  He had full range of 
motion of this left knee with severe crepitation.  However, 
there was no objective evidence of tenderness, effusion, 
instability, or McMurray's sign.  A magnetic resonance 
imaging (MRI) report shows that the veteran continued to be 
diagnosed with chondromalacia of the left knee.

The Board notes that the veteran appeared to be extremely 
unsatisfied with the February 2002 VA examination.  The Board 
then afforded a separate VA joints examination to the veteran 
in June 2005.  At the June 2005 VA examination, the veteran 
reported stiffness and swelling of his knees with prolonged 
activity.  He had difficulty with running and climbing the 
stairs.  He also reported occasional giving way of the left 
knee with it locking approximately twice a year.  The veteran 
only wore a knee brace for extended activities.  Upon 
examination, the veteran ambulated with a slight gait 
favoring his left lower extremity.  His left knee revealed no 
significant effusion and was stable to varus and valgus 
stress.  There was tenderness to palpation and a positive 
patellar grind.  The left knee had a full extension and 125 
degrees of flexion with crepitus on range of motion.  
Lachman, posterior drawer, and McMurray tests all produced 
negative results.  Further, there was no additional loss of 
motion with repetitive use.  

Regarding the veteran's left knee disability; the Board 
observes that a full extension and flexion of 125 to 130 
degrees warrants only noncompensable ratings under Diagnostic 
Code 5260 and 5261.  In this regard, VAOPGCPREC 9-2004 does 
not require separate compensable ratings under both 
Diagnostic Codes 5260 and 5261.  Since the veteran was 
diagnosed with chondromalacia of the left knee (i.e., 
degenerative changes of the left knee), his left knee 
disability warrants a10 percent disability rating under 
Diagnostic Code 5003, and no more, even with consideration of 
pain and 38 C.F.R. §§ 4.40, 4.45 and 4.59.  A higher rating 
is not available under Diagnostic Codes 5256 or 5262 for his 
left knee, since the veteran has not been shown to have 
ankylosis or nonunion of the tibia and fibula.  Further, a 
separate rating for the left knee is not available under 
Diagnostic Code 5257 since there was no objective evidence of 
any subluxation or instability and Lachman, posterior drawer, 
and McMurray tests all produced negative results.  Lastly, a 
higher rating is not available under DeLuca, Supra, since the 
veteran only had minimal functional limitations of his left 
knee, which was properly reflected by range of motion 
measurements.

Given the above analysis and evidence, the Board concludes 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for his 
chondromalacia of the left knee.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  The veteran is currently employed and 
there is no competent evidence that the veteran's left knee 
disability has interfered with his employment or has resulted 
in frequent hospitalizations.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating, the "benefit-of-
the-doubt" rule is not applicable, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 10 percent for post-
operative residuals of a left knee injury with chondromalacia 
of patella is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


